Citation Nr: 0527797	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased initial rating for his 
bilateral hearing loss.  The veteran was provided a VA 
audiological examination in October 2003.  However, the 
examination report included in the claims file does not 
provide a listing of the puretone auditory thresholds 
measured at each of the designated frequencies noted in 
38 C.F.R. § 4.85 (2004).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The numeric designations can not be determined from the 
abbreviated October 2003 VA audiological examination report 
contained in the veteran's claims file.

Consequently, the Board finds that the complete October 2003 
VA audiological report, which contains a report of each of 
the puretone auditory thresholds measured at the designated 
frequencies, must be obtained and evaluated by the RO prior 
to Board review of the veteran's claim.  The VA is required 
to obtain existing VA medical records pertinent to the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2004).  

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should obtain a complete copy 
of the veteran's October 2003 VA 
audiological examination which includes 
measurements of the veteran's puretone 
auditory thresholds at 1000, 2000, 3000, 
and 4000 Hertz.  If this complete report 
is unavailable, the veteran should be 
provided a new VA audiological 
examination.  

2.  When the above action has been 
accomplished, the RO should readjudicate 
the veteran's claim taking into 
consideration the applicability of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App 119 (1999).  In addition, the RO 
should consider whether the claim should 
be referred to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2004).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he should 
be furnished a supplemental statement of 
the case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


